Sheldon, J.
The instructions requested by the defendant were rightly refused, and those that were given to the jury were full and accurate. The services recovered for were rendered by the plaintiff to the defendant and charged for accordingly with the full knowledge and consent of both the defendant and Miss Walker. There was nothing inconsistent in the duties which he then owed to the several parties. It was perfectly proper for -the plaintiff to seek to obtain for the defendant money to which the latter was entitled, that he might use it in settling with Miss Walker and otherwise, as he should see fit. The plaintiff was not acting for both parties in any matter which was in dispute between them.
The evidence introduced by the plaintiff under the exception of the defendant was competent and material to show that it was understood and agreed to by all parties that the services now in question were rendered to the defendant and to be paid for by him. Walker v. Osgood, 98 Mass. 348, 352. Burr v. Beacon Trust Co. 188 Mass. 131, 133. Rupp v. Sampson, 16 Gray 398.

Exceptions overruled with double costs.